          Case 5:19-cv-01000-SM Document 38 Filed 11/16/20 Page 1 of 10




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

    DORA KATHLEEN WESTREICHER,                  )
                                                )
         Plaintiff,                             )
                                                )
    v.                                          )
                                                )    Case No. CIV-19-1000-SM
    ANDREW M. SAUL,                             )
    COMMISSIONER OF SOCIAL                      )
    SECURITY ADMINISTRATION,                    )
                                                )
         Defendant.                             )

                   MEMORANDUM OPINION AND ORDER

         Dora Westreicher (Plaintiff) brings this action for judicial review of the

Commissioner of Social Security’s final decision that she was not “disabled”

under the Social Security Act. See 42 U.S.C. §§ 405(g), 423(d)(1)(A). The parties

have consented to the undersigned for proceedings consistent with 28 U.S.C.

§ 636(b)(1)(B) and (C). See Docs. 16, 20.

         Plaintiff argues the ALJ improperly considered the report of an

examining doctor, should have contacted the examining doctor for clarification,

and did not properly consider Plaintiff’s symptoms. Doc. 31, at 10-15. After a

careful review of the record (AR), the parties’ briefs, and the relevant authority,

the Court affirms the Commissioner’s decision. See 42 U.S.C. § 405(g).1


1     Citations to the parties’ pleadings and attached exhibits will refer to this
Court’s CM/ECF pagination. Citations to the AR will refer to its original
pagination.
        Case 5:19-cv-01000-SM Document 38 Filed 11/16/20 Page 2 of 10




I.    Administrative determination.

      A.    Disability standard.

      The Social Security Act defines “disability” as the “inability to engage in

any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). “This twelve-month duration

requirement applies to the claimant’s inability to engage in any substantial

gainful activity, and not just [the claimant’s] underlying impairment.” Lax v.

Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing Barnhart v. Walton, 535

U.S. 212, 218-19 (2002)).

      B.    Burden of proof.

      Plaintiff “bears the burden of establishing a disability” and of “ma[king]

a prima facie showing that he can no longer engage in his prior work activity.”

Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff makes that

prima facie showing, the burden of proof then shifts to the Commissioner to

show Plaintiff retains the capacity to perform a different type of work and that

such a specific type of job exists in the national economy.




                                       2
        Case 5:19-cv-01000-SM Document 38 Filed 11/16/20 Page 3 of 10




      C.    Relevant findings.

            1.    ALJ’s findings.

      The ALJ assigned to Plaintiff’s case applied the standard regulatory

analysis to decide whether Plaintiff was disabled during the relevant

timeframe. AR 12-29; see 20 C.F.R. § 404.1520(a)(4); see also Wall v. Astrue,

561 F.3d 1048, 1052 (10th Cir. 2009) (describing the five-step process). The

ALJ found Plaintiff:

      (1)   did not engage in substantial gainful activity between May
            11, 2012, the alleged onset date, and December 31, 2017, the
            date last insured;

      (2)   had the severe medically determinable impairments of
            vertigo, rheumatoid arthritis, diabetes, degenerative joint
            disease of the right shoulder, sleep apnea, hypothyroidism,
            migraines, morbid obesity, and major depressive disorder;

      (3)   had no impairment or combination of impairments that met
            or medically equaled the severity of a listed impairment;

      (4)   had the residual functional capacity2 (RFC) to perform
            sedentary work with additional restrictions;

      (5)   had no ability to perform past relevant work, but could
            perform jobs existing in significant numbers in the national
            economy such as hand cutter trimmer, cuff folder, and
            addressing clerk; and thus

      (6)   had not been under a disability from May 11, 2012 through
            December 31, 2017.
See AR 15-28.


2      Residual functional capacity “is the most [a claimant] can still do despite
[a claimant’s] limitations.” 20 C.F.R. § 404.1545(a)(1).
                                         3
        Case 5:19-cv-01000-SM Document 38 Filed 11/16/20 Page 4 of 10




            2.    Appeals Council’s findings.

      The Social Security Administration’s Appeals Council denied Plaintiff’s

request for review, see id. at 1-3, “making the ALJ’s decision the

Commissioner’s final decision for [judicial] review.” Krauser v. Astrue, 638 F.3d

1324, 1327 (10th Cir. 2011).

II.   Judicial review of the Commissioner’s final decision.

      A.    Review standard.

      The Court reviews the Commissioner’s final decision to determine

“whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards.” Allman v. Colvin, 813 F.3d 1326,

1330 (10th Cir. 2016). Substantial evidence is “more than a scintilla, but less

than a preponderance.” Lax, 489 F.3d at 1084; see also Biestek v. Berryhill, 139

S. Ct. 1148, 1154 (2019) (“It means—and means only—such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.”)

(internal quotation marks and citation omitted). A decision is not based on

substantial evidence “if it is overwhelmed by other evidence in the record.”

Wall, 561 F.3d at 1052 (citation omitted). The Court will “neither reweigh the

evidence nor substitute [its] judgment for that of the agency.” Newbold v.

Colvin, 718 F.3d 1257, 1262 (10th Cir. 2013) (citation omitted).




                                       4
        Case 5:19-cv-01000-SM Document 38 Filed 11/16/20 Page 5 of 10




       B.    Issues for judicial review.

       Plaintiff argues the ALJ improperly considered the report of Dr. Robert

Danaher, Psy.D, and that he was required to contact Dr. Danaher regarding a

perceived inconsistency in the report. Doc. 31, at 10-13. Further, Plaintiff

asserts the ALJ erred in analyzing her symptoms. Id. at 13-15.

III.   Analysis of the ALJ’s decision.

       A.    Issues with Dr. Danaher’s report.

             1.    The ALJ properly found Dr. Danaher’s report was
                   internally inconsistent.

       Dr. Danaher saw Plaintiff for a psychological evaluation on October 1,

2018. AR 623-30. Pertinent to Plaintiff’s arguments, Dr. Danaher wrote:

       [Plaintiff’s] ability to understand, remember and carry out simple
       and complex instructions in a work-related environment is rated
       as marginal. From the standpoint of considering [Plaintiff’s]
       intellectual level of functioning there are few barriers to
       employment through her physical functioning, including the
       episodes of loss of consciousness, are going to preclude employment
       in many settings. Likewise, symptoms of depression and anxiety
       are likely to impact [Plaintiff’s] functioning in the workplace.

Id. at 630. But on an accompanying medical source statement, Dr. Danaher

found Plaintiff’s impairments did not affect her ability to understand,

remember, and carry out instructions. Id. at 623.

       The ALJ found Dr. Danaher’s 2018 opinion was internally inconsistent,

stating: “This opinion appears somewhat contradictory of itself in the opining

of marginal abilities versus no limitations in understanding, remembering,

                                       5
        Case 5:19-cv-01000-SM Document 38 Filed 11/16/20 Page 6 of 10




and carrying out instructions.” Id. at 25. The ALJ determined Plaintiff could

“understand, remember, comprehend, and carry out simple work related

instructions and tasks.” Id. at 18.

      Plaintiff contends “the ALJ engaged in a strained reading” of this portion

of the report because, “[w]hen read in context,” Dr. Danaher’s report is not

contradictory. Doc. 31, at 12. Instead, she argues Dr. Danaher was clear that

Plaintiff had a marginal ability to understand, remember, and carry out simple

and complex instructions. Id. Her intellectual and physical functioning

precluded her from working in many employment settings. Id. She also had

difficulty functioning in the workplace as a result of her depression and

anxiety. Id.

      But Plaintiff focuses only on the narrative portion of Dr. Danaher’s

report. The ALJ noted that Dr. Danaher “rated [Plaintiff’s] ability to

understand, remember and carry out simple and complex instructions in a

work-related environment as marginal,” but also stated “in an attached

medical source statement, Dr. Danaher went on to indicate no effect on

Plaintiff’s ability to understand, remember, and carryout instructions.” AR 25.

      Based on the discrepancy in Dr. Danaher’s report, the Court finds

substantial evidence supports the ALJ’s determination that the report was

“somewhat contradictory.” Furthermore, it was appropriate for the ALJ to


                                       6
        Case 5:19-cv-01000-SM Document 38 Filed 11/16/20 Page 7 of 10




consider the inconsistency when weighing the opinion. See Pisciotta v. Astrue,

500 F.3d 1074, 1078 (10th Cir. 2007) (An ALJ may discount medical evidence

“if it is internally inconsistent or inconsistent with other evidence.”) (citation

omitted). Thus, the ALJ did not err in finding Dr. Danaher’s report was

contradictory.3

            2.    The ALJ was not obligated to contact Dr. Danaher.

      Plaintiff also contends that “[t]o the extent the ALJ believed Dr.

Danaher’s opinion was contradictory, or that Dr. Danaher failed to support the

same, it was error to simply disregard it.” Doc. 31, at 13. Instead, she contends

the ALJ should have contacted Dr. Danaher for clarification. Id. (citing

Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004)).

      Plaintiff’s reliance on Robinson is misplaced. There, the Tenth Circuit

relied on 20 C.F.R. § 404.1512(e)(1), holding the ALJ should have contacted a

treating physician if he concluded that the physician “failed to provide




3     Defendant focuses on whether Dr. Danaher’s opinion—issued after the
date last insured—related back to the relevant period. See Doc. 37, at 11-12.
The ALJ noted the opinion was given eight months after the date last insured,
but he did not find the opinion was inapplicable to the relevant period. AR 25.
Indeed, he gave some weight to portions of the opinion. Id. Thus, the Court
does not consider whether the opinion relates to the relevant period. See Haga
v. Astrue, 482 F.3d 1205, 1207-08 (10th Cir. 2007) (noting that where an ALJ
“did not provide” the Commissioner’s proffered explanations, the court “may
not create or adopt” such “post-hoc rationalizations to support the ALJ’s
decision”).
                                        7
        Case 5:19-cv-01000-SM Document 38 Filed 11/16/20 Page 8 of 10




sufficient support for his conclusions.” Robinson, 366 F.3d at 1084. But 20

C.F.R. § 404.1512(e)(1) “was amended and recodified, effective February 2012,

at 20 C.F.R. § 404.1520b(c)(1) and (2).” Russell v. Astrue, 506 F. App’x 792, 795,

n.2 (10th Cir. 2012); see also Walls v. Berryhill, 2019 WL 1388587, at *3 (W.D.

Okla. Mar. 26, 2019) (“However, under the current regulations, effective March

26, 2012, the duty to recontact a physician is discretionary, rather than

mandatory.”). The current regulation states that if any evidence in the record,

including medical opinions, “is inconsistent, [the ALJ] will consider the

relevant evidence and see if [he] can determine whether [the claimant] is

disabled based on the evidence [the ALJ has].”4 20 C.F.R. § 404.1520b(b)(1).

      The ALJ considered other evidence regarding Plaintiff’s mental

impairments, including Dr. Danaher’s 2013 report, which indicated Plaintiff

had an adequate ability to understand, remember and carry out simple

instructions. AR 25. The ALJ also gave some weight to Dr. Danaher’s 2018

opinion that Plaintiff’s symptoms from depression were likely to impact work

interaction and accounted for such limitations in the RFC. Id. Because it is

clear the ALJ determined the evidence in the record was sufficient to render a




4    Evidence is “inconsistent when it . . . contains an internal conflict.” 20
C.F.R. § 404.1520b(b).
                                        8
        Case 5:19-cv-01000-SM Document 38 Filed 11/16/20 Page 9 of 10




decision, the current regulations did not require the ALJ to contact Dr.

Danaher for additional explanation.

       B.    The ALJ properly considered Plaintiff’s symptoms.

       Plaintiff also alleges the ALJ erred in the symptom analysis. Related to

Plaintiff’s argument, the ALJ stated “there is little in the way of objective

findings or even consistent complaints” of migraine headaches and vertigo. AR

21. Further, when considering the limiting effects of these conditions, the ALJ

also noted that Plaintiff did not seek treatment from an ENT provider or a

neurologist. Id. The ALJ also found:

       [W]ith the exception of [Plaintiff’s] being switched to Gabapentin
       for better migraine control, there have been no major changes to
       her medication course. . . . The lack of need for adjustment or
       change in this medication, in combination with the essentially
       unremarkable treatment records, only further contradict
       [Plaintiff’s] allegations of worsening symptoms and to the
       contrary, suggest stability and/or control in [Plaintiff’s]
       dizziness/nausea.

Id. at 23.

       Plaintiff contends the ALJ did not “mention the fact that [she] testified

her medical treatment was limited due to both lack of funds and/or health

insurance.” Doc. 31, at 14. Similarly, Plaintiff contends her doctors at the free

clinic told her she could not be prescribed different medication without care

from a specialist, which she argues she cannot afford. Id. at 14-15 (citing AR

46).

                                       9
       Case 5:19-cv-01000-SM Document 38 Filed 11/16/20 Page 10 of 10




      Plaintiff is correct that an ALJ cannot “find an individual’s symptoms

inconsistent with the evidence in the record” based on the frequency or extent

of treatment “without considering possible reasons he or she may not comply

with treatment or seek treatment consistent with the degree of his or her

complaints.” SSR 16-3p, 2017 WL 5180304, at *9 (Oct. 25, 2017). One such

reason is that a claimant “may not be able to afford treatment.” Id. at *10. But

the ALJ addressed Plaintiff’s testimony from the first hearing, noting that

“[s]he is just taking Meclizine because anything stronger would require a

neurologist, which she is unable to afford.” AR 19. He also noted that Plaintiff

“still has not seen a specialist, as she cannot afford it” when summarizing

testimony from the second hearing. Id. Thus, Plaintiff’s argument that the ALJ

failed to consider her financial condition lacks merit.

IV.   Conclusion.

      Based on the above, the Court affirms the Commissioner’s decision.

      ENTERED this 16th day of November, 2020.




                                       10
